Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25CA

 

EIGHTY-SIXTH AMENDMENT

TO THE

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

 

This EIGHTY-sixTH AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Charter Communications Holding Company, LLC
(“Customer”). The effective date of this Amendment is the date last signed below
(the "Effective Date").  CSG and Customer entered into that certain Amended and
Restated CSG Master Subscriber Management System Agreement (CSG document no.
2298875) dated February 9, 2009, as amended (the “Agreement”), and now desire to
further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment. If the terms and conditions set forth in this Amendment
shall be in conflict with the Agreement, the terms and conditions of this
Amendment shall control. Any terms in initial capital letters or all capital
letters used as a defined term but not defined in this Amendment shall have the
meaning set forth in the Agreement. Upon execution of this Amendment by the
Parties, any subsequent reference to the Agreement between the Parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

1.  Effective as of June 1, 2016, and pursuant to notice timely provided by
Customer and received by CSG, Customer desires to decrease and CSG agrees to
decrease the number of Web Enabled Advanced Customer Service Representative®
(Web Enabled ACSR®) licenses from *** ******** ************ (*****) to ****
******* (***) pursuant to the terms and conditions of the Agreement.  As a
result, for the fees set forth in Schedule F to the Agreement, the number of
Customer’s Web Enabled ACSR® licenses shall decrease such that the total of
Customer’s Web Enabled ACSR® licenses is **** ******* (***).  For purposes of
clarification, such decrease will include the *********** (**) Web Enabled ACSR®
licenses previously provided ** ** **** to Customer pursuant to that certain
Sixty-ninth Amendment, effective as of March 18, 2015 (CSG document no.
4104400).

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Title:  VP, Billing & Collections

 

Title:  VP & Chief Compliance Officer

 

Date:  4-15-16

 

Date:  4/20/16

 